Case 1:19-cv-01456-RDA-JFA Document 8 Filed 02/14/20 Page 1 of 1 PageID# 36



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division


 LYNNE CALLIGARO,

        Plaintiff,
                       v.                         Civil Action No. 1:19-cv-1456

 DELOITTE CONSULTING, LLP,

        Defendant.



                                   NOTICE OF HEARING

       PLEASE TAKE NOTICE that on Friday, April 10, 2020 at 10:00 am, or as soon

thereafter as the undersigned may be heard, the defendant will present to the Court its Motion for

Partial Dismissal of Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) filed on February 10, 2020.


                                             Respectfully submitted,

                                               /s/
                                             Allison S. Papadopoulos (VA Bar No. 85715)
                                             AKIN GUMP STRAUSS HAUER & FELD LLP
                                             2001 K Street N.W.
                                             Washington, D.C. 20006
                                             Telephone: (202) 887-4000
                                             Fax: (202) 887-4288
                                             apapadopoulos@akingump.com
                                             Attorney for Defendant Deloitte Consulting, LLP
